DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 3, 2022, has been entered.
Claims 1 and 8 are amended.
The applicant contends:
(1) The cited prior art does not teach the new material directed to the feature of a “plasma discharge,” as recited by claim 1 (p. 5).
(2) The cited prior art does not teach the new material directed to the feature of a “flow control,” as recited by claim 8 (p. 5).
(3) The Office has previously asserted that the nitrogen gas supplied to Lindfors’ roller space (1720) will diffuse through the housing, thereby acting as a carrier, but this judgment is speculative and not grounded in the reference itself (p. 6).
In response,
(1) The examiner concurs and has withdrawn the previous grounds of rejection.
(2) Firstly, the aforementioned limitation raises 112 indefiniteness issues. Secondly, Lindfors already regulates web velocity and flow rate so that the necessary surface reactions transpire in the appropriate sequence [0134-0137]. Whether or not a unified “control” governs both factors is not relevant to patentability. Even assuming that separate controls govern web velocity and flow rate, the act of consolidating these two mechanisms is within the scope of ordinary skill – it has been held that forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art (Howard v. Detroit Stove Works, 150 US 164 (1893)).
(3) The examiner believes this argument can be circumvented entirely. Figure 18 of Lindfors, annotated below, depicts two showerhead channels (1873, 1874) having a series of apertures (983, 984) formed along their length, whereby one channel supplies the first precursor and the other the second precursor [0124, 0153]. It should also be noted that the carrier gas, N2, also feeds directly to both of these channels. Each aperture formed along the channel may be taken as a proper “input,” and since each input supplies both a carrier gas and a precursor, any given input can be arbitrarily denominated as either a carrier gas input or a precursor gas input. For instance, the very first input along channel 1873 may be arbitrarily taken as the claimed “carrier gas input,” and the third input may be taken as the “first precursor input.” Similarly, one can arbitrarily name the seventh aperture formed along channel 1874 as the “second precursor input.” In this way, the first 
For the sake of completeness, however, the examiner has drafted a second set of rejections to a new reference, Pichler, as well. 

    PNG
    media_image1.png
    399
    497
    media_image1.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “device” and “system,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “device” of claim 5;
The “control system” of claim 6;
The “mechanical agitation device” of claim 8.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “device” and “mechanical agitation device” are each being interpreted as a vibrator or oscillator in accordance with paragraph [0046] of the pre-grant publication. 
The “control system” is being interpreted as a controller in accordance with paragraph [0039]. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This claim reads, “wherein the amounts of the precursor gas being less then available reaction sites…” Firstly, the correct term is less than, not “less then.” Secondly, although the examiner apprehends the spirit of the statement, the syntax is indefinite. This is because the two things being compared are incommensurable – one the one hand, there is an “amount of precursor” and, on the other hand, there is a number of “reaction sites.” These two things cannot be compared directly because they are not of the same type or unit. The applicant must use alternative language to express that the amount of supplied precursor is insufficient to induce reactivity at each reaction site. To advance prosecution, the examiner will assess the contested limitation in this spirit.
Claim 8 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 8 has been amended to specify that the claimed “flow control” measures the web’s velocity and “adjusts the flow rate” accordingly. The examiner notes that this term is not being interpreted under 112(f) and, instead, is accorded its ordinary meaning as a mechanism capable of regulating the flow of gas. It is unclear, then, how such a mechanism can also “measure the velocity” of the moving bed. By definition, such a task exceeds the nominal functional scope of a “flow control.” Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a mechanism capable of regulating gas flow as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
According to a First Grounds of Rejection:
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lindfors, US 2015/0167165, in view of Pichler, US 8,304,019.
Claims 1, 4, 7: Lindfors discloses a system for ALD, comprising (Figs. 17-18):
A housing (1730) [0149];
A moving bed (1750) which passes through the housing at a specified velocity [0151];
A first precursor gas input, i.e., the first aperture formed in showerhead channel 1873 [0150];
A second precursor gas input, i.e., any aperture formed in showerhead channel 1874, spaced apart from the first input [0153];
A carrier gas input (N2);
Wherein the first precursor gas input is positioned between the carrier gas input (N2) and the second precursor gas input.
Although the description of Figure 18 does not expressly state that each gas flow arrow (1703, 1704) corresponds to an aperture of a showerhead channel, Lindfors has already established that such apertures (983, 984) are formed within them ([0124], Fig. 10). As such, it would have been to obvious to structure the channels of the embodiment of Figure 18 similarly, as applying a known technique to a known device to yield predictable results would have been within the sphere of ordinary skill.
The examiner further notes that variables such as gas flow rate and the bed’s velocity are matters of intended use. In claims drawn to an apparatus, the prior art must merely evidence the structural capacity to reproduce any recitations of function in order to satisfy the threshold for rejection – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). It is the position of the Office that an operator can manipulate the enumerated variables to engender the claimed result of reacting the first precursor before it reaches the second precursor gas input. 

Lastly, Lindfors is silent with regard to the matter of plasma discharge. Pichler, in supplementation, also discloses a running-length ALD system yet prescribes the integration of a plasma source to “convert the reactant ALD molecules adsorbed to the coating surface into their desired reacted/surface-bound state” (3, 25-30). In view of this disclosure, it would have been obvious to the skilled artisan to incorporate a plasma source within Lindfors’ chamber to promote the conversion of the precursor molecules to their final desired state.
Claim 6: Lindfors varies at least the velocity of the moving bed, which necessarily requires a controller or its functional equivalent [0135-0137].
Claims 5, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindfors in view of Gujer et al., US 5,649,409.
Claim 5: Lindfors is silent regarding the phenomenon of vibration or oscillation, i.e., the “device…for mixing.” In supplementation, Gujer demonstrates that it is known to actuate a vibrating plate in contact with a web substrate to ensure an even distribution of the particles disposed thereon (3, 55-61). As Lindfors shares this desideratum, it would have been obvious to integrate a vibrator within the ALD system of the primary reference.
Claims 8, 11, 13: The rejection of claim 1, above, substantially addresses these limitations. Lindfors, though, is silent regarding the feature of mechanical agitation. In supplementation, Gujer demonstrates that it is known to actuate a vibrating plate in contact with a web substrate to ensure an even distribution of the particles disposed thereon (3, 55-61). As Lindfors shares this desideratum, it would have been obvious to integrate a vibrator within the ALD system of the primary reference.
According to a Second Grounds of Rejection:
Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pichler.
Claims 1, 4, 7: Pichler discloses a system for ALD comprising a housing and a moving bed (204) which passes therethrough at a given velocity, V (Fig. 2A). As shown, there exist three chamber sets (208), each including inputs for a first gas (A) and a second gas (B) (5, 4-26; 6, 1-25). The reference also contemplates the use of plasma sources within the housing to promote a conversion of the adsorbed ALD molecules (3, 23-32). Although Pichler doesn’t specify the relative 
It is the position of the Office that those limitations directed to the type of gas supplied constitute intended use, whereby a recitation concerning the way a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). The Office further understands a given chamber set of Pichler to be structurally capable of providing any gas. As such, the first chamber set can be availed by an operator to supply a carrier gas, the second chamber set can be availed to supply a first precursor gas, and the third chamber set can be availed to supply a second precursor gas. This organization, in turn, satisfies the claim requirement that the first precursor gas input be located between the carrier gas and second precursor gas inputs. 
Lastly, variables such as gas flow rate and the bed’s velocity are also matters of intended use. In claims drawn to an apparatus, the prior art must merely evidence the structural capacity to reproduce any recitations of function in order to satisfy the threshold for rejection – a recitation concerning the way a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). It is the position of the Office that an operator can manipulate the enumerated variables to engender the claimed result of reacting the first precursor before it reaches the second precursor gas input. 
Claim 6: Pichler’s system is capable of regulating flow rate (6, 7-10). Although the reference does not attribute this act to a controller, one of ordinary would have deemed it obvious to do so, as it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Claims 5, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pichler in view of Gujer et al., US 5,649,409.
Claim 5: Pichler is silent regarding the phenomenon of vibration or oscillation, i.e., the “device…for mixing.” In supplementation, Gujer demonstrates that it is known to actuate a vibrating plate in contact with a web substrate to ensure an even distribution of the particles disposed thereon (3, 55-61). As Pichler shares this desideratum, it would have been obvious to integrate a vibrator within the ALD system of the primary reference.
Claims 8, 11, 13: The rejection of claim 1, above, substantially addresses these limitations. Pichler, though, is silent regarding the feature of mechanical agitation. In supplementation, Gujer demonstrates that it is known to actuate a vibrating plate in contact with a web substrate to ensure an even distribution of the particles disposed thereon (3, 55-61). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716